
	
		I
		111th CONGRESS
		2d Session
		H. R. 4596
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2010
			Ms. Ros-Lehtinen (for
			 herself, Mr. Klein of Florida,
			 Mr. Pence,
			 Mr. Garamendi,
			 Mr. Wilson of South Carolina,
			 Mr. Schiff,
			 Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Rohrabacher,
			 Mr. Meek of Florida,
			 Mrs. Blackburn, and
			 Mr. Kirk) introduced the following
			 bill; which was referred to the Committee
			 on Foreign Affairs, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To allow for enforcement of State disclosure laws and
		  access to courts for covered Holocaust-era insurance policy
		  claims.
	
	
		1.Short titleThis Act may be cited as the
			 Holocaust Insurance Accountability Act
			 of 2010.
		2.FindingsCongress finds the following:
			(1)The Holocaust, an
			 event in which millions of people endured enormous suffering through torture
			 and other violence, including the murder of 6,000,000 Jews and millions of
			 others, the destruction of families and communities, and the theft of their
			 assets, was one of the most heinous crimes in human history.
			(2)Before and during
			 World War II, millions of people purchased insurance policies to safeguard
			 family assets, plan for retirement, provide for a dowry, or save for their
			 children’s education.
			(3)When Holocaust
			 survivors or heirs of Holocaust victims presented claims to insurance companies
			 after World War II, many were rejected because they did not have death
			 certificates or physical possession of policy documents that had been
			 confiscated by the Nazis or lost in the devastation of the Holocaust.
			(4)In many instances,
			 insurance company records and records in government archives are the only proof
			 of the existence of insurance policies belonging to Holocaust victims.
			(5)Holocaust
			 survivors and heirs have been attempting for decades to persuade insurance
			 companies to settle unpaid insurance claims.
			(6)In 1998, the
			 International Commission on Holocaust Era Insurance Claims (in this section
			 referred to as ICHEIC) was established by the National
			 Association of Insurance Commissioners in cooperation with several European
			 insurance companies, European regulators, the Government of Israel, and
			 non-governmental organizations with the promise that it would expeditiously
			 address the issue of unpaid insurance policies issued to Holocaust
			 victims.
			(7)On July 17, 2000,
			 the United States and Germany signed an executive agreement in support of the
			 German Foundation Remembrance, Responsibility, and the Future,
			 which designated ICHEIC to resolve all Holocaust-era insurance policies issued
			 by German companies and their subsidiaries.
			(8)On January 17,
			 2001, the United States and Austria signed an executive agreement, which
			 designated ICHEIC to resolve all Holocaust-era insurance policies issued by
			 Austrian companies and their subsidiaries.
			(9)The ICHEIC process
			 ended in 2007 and companies holding Holocaust-era insurance policies continue
			 to withhold names of owners and beneficiaries of thousands of insurance
			 policies sold to Jewish customers prior to World War II.
			(10)Experts estimate
			 that only a small fraction of the policies estimated to have been sold to Jews
			 living in Europe at the beginning of World War II have been paid through
			 ICHEIC.
			(11)In American
			 Insurance Association, Inc., v. Garamendi, the United States Supreme Court held
			 that under the supremacy clause of the Constitution of the United States,
			 executive agreements and Federal Government policy calling for insurance claims
			 against German and Austrian companies to be handled within ICHEIC preempted
			 State laws authorizing State insurance commissioners to subpoena company
			 records and require publication of the names of Holocaust era policy
			 holders.
			(12)In the Garamendi case, the Supreme Court
			 stated that Congress, which has the power to regulate international commerce
			 and prescribe Federal court jurisdiction, had not addressed disclosure and
			 restitution of insurance policies of Holocaust victims.
			(13)Subsequent court
			 decisions have dismissed survivors’ suits against an Italian insurance company,
			 even though there is no executive agreement between the United States and
			 Italy.
			(14)Congress supports
			 the rights of Holocaust survivors and the heirs and beneficiaries of Holocaust
			 victims to obtain information from insurers and to bring legal actions in
			 courts, wherever jurisdiction requirements are met, to recover unpaid funds
			 from entities that participated in the theft of family insurance assets or the
			 affiliates of such entities.
			(15)Congress intends
			 for this Act to be interpreted to allow for State causes of action and
			 disclosure requirement laws regarding Holocaust-era insurance policies to be
			 valid and not preempted.
			(16)This Act
			 expresses the intent of Congress to deem valid State laws protecting the rights
			 of Holocaust survivors and the heirs and beneficiaries of Holocaust victims to
			 obtain information from insurers and to bring actions in courts of proper
			 jurisdiction to recover unpaid funds from entities that participated in the
			 theft of family insurance assets or the affiliates of such entities.
			(17)Insurance
			 payments should be expedited to the victims of the most heinous crime of the
			 20th century to ensure that justice is served.
			(18)This Act will
			 enable survivors, heirs, and beneficiaries to obtain compensation commensurate
			 with the real monetary value of their losses.
			(19)Under the
			 circumstances faced by Holocaust victims and their families, courts should be
			 open to Holocaust victims and their families for a reasonable number of years
			 after the enactment of this Act, without regard to any other statutes of
			 limitation.
			3.Validity of State
			 laws
			(a)Validity of laws
			 creating cause of actionAny
			 State law creating a cause of action against any insurer or related company
			 based on a claim arising out of or related to a covered policy shall not be
			 invalid or preempted by reason of any executive agreement between the United
			 States and any foreign country.
			(b)Validity of laws
			 requiring disclosure of informationAny State law that is enacted on or after
			 March 1, 1998, and that requires an insurer doing business in that State,
			 including any related company, to disclose information regarding any covered
			 policy shall be deemed to be in effect on the date of the enactment of such law
			 and shall not be invalid or preempted by reason of any executive agreement
			 between the United States and any foreign country.
			(c)WaiverThe President may waive the application of
			 subsection (a) or (b) with respect to any executive agreement that is entered
			 into between the United States and a foreign country on or after the date of
			 the enactment of this Act and that involves covered policies if, not later than
			 30 legislative days before the signing of the executive agreement—
				(1)the President
			 determines that the executive agreement is vital to the national security
			 interests of the United States; and
				(2)the President provides to the appropriate
			 congressional committees a report explaining the reasons for such
			 determination.
				(d)Statements of
			 interestNo funds may be used by the Department of State, or any
			 other department or agency of the United States, for the purpose of issuing a
			 statement of interest seeking to encourage a court in the United States to
			 dismiss any claim brought to recover compensation arising out of or related to
			 a covered policy.
			(e)Statute of
			 limitationsNo court may dismiss a claim that is brought under a
			 State law described in subsection (a) or (b) within 10 years after the date of
			 the enactment of this Act on the ground that the claim is barred under any
			 statute of limitations.
			4.ApplicabilityThis Act shall apply to any claim that is
			 brought, before, on, or after the date of the enactment of this Act, under a
			 State law described in subsection (a) or (b), including—
			(1)any claim
			 dismissed, before the date of the enactment of this Act, on the ground of
			 executive preemption; and
			(2)any claim that is
			 deemed released as a result of the settlement of a class action that was
			 entered into before the date of the enactment of this Act, if the claimant did
			 not receive any payment pursuant to the settlement.
			5.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate
			 congressional committees means the Committee on Foreign Affairs in the
			 House of Representatives, the Committee on Foreign Relations in the Senate, and
			 the Committees on the Judiciary of the House of Representatives and the
			 Senate.
			(2)Covered
			 policy
				(A)In
			 generalThe term covered policy means any life,
			 dowry, education, property, or other insurance policy that—
					(i)was
			 in effect at any time after January 30, 1933, and before December 31, 1945;
			 and
					(ii)was
			 issued to a policyholder domiciled in any area that was occupied or controlled
			 by Nazi Germany.
					(B)Nazi
			 germanyIn this paragraph,
			 the term Nazi Germany means—
					(i)the
			 Nazi government of Germany; and
					(ii)any
			 government in any area occupied by the military forces of the Nazi government
			 of Germany.
					(3)InsurerThe
			 term insurer means any person engaged in the business of
			 insurance (including reinsurance) in interstate or foreign commerce, if the
			 person issued a covered policy, or a successor in interest to such
			 person.
			(4)Legislative
			 daysThe term
			 legislative days means those days on which both Houses of
			 Congress are in session.
			(5)Related
			 companyThe term
			 related company means an affiliate, as that term is defined in
			 section 104(g) of the Gramm-Leach-Bliley Act (15 U.S.C. 6701(g)).
			
